     Case 2:17-cv-00775-DJH-ESW Document 72 Filed 10/23/18 Page 1 of 2




 1   Mark Brnovich
     Attorney General
 2
     Neil Singh, No. 021327
 3   Assistant Attorney General
     2005 N. Central Ave
 4   Phoenix, Arizona 85004-1592
     Telephone: (602) 542-1610
 5   Fax: (602) 542-7670
     E-mail: neil.singh@azag.gov
 6   Attorneys for Defendant State of Arizona
 7
                            IN THE UNITED STATES DISTRICT COURT
 8
                                 FOR THE DISTRICT OF ARIZONA
 9
10   Marion Saba, et al.,                           No: CV 17-00775-PHX-DJH (ESW)
11                 Plaintiff,                       NOTICE OF SETTLEMENT
     v.
12
     State of Arizona, et al.,
13
                   Defendants.
14
15
            The State of Arizona, a defendant in this action, informs the Court that all claims in
16
     this action have been settled out of court. The State represents that this settlement is
17
     effective as to all plaintiffs and all defendants, and that the parties do not need any pending
18
     motions to be ruled on. The parties will file a joint stipulation to dismiss shortly.
19
            Respectfully submitted this 23rd day of October, 2018.
20
                                                MARK BRNOVICH
21                                              Attorney General
22
                                                s/ Neil Singh
23                                              Neil Singh
                                                Assistant Attorney General
24                                              Attorneys for Defendants
25
26
     Case 2:17-cv-00775-DJH-ESW Document 72 Filed 10/23/18 Page 2 of 2




 1
 2
 3                               CERTIFICATE OF SERVICE
 4          I hereby certify that on this 23rd day of October, I electronically transmitted the
     attached document to the Clerk of Court using the CM/ECF System.
 5
            I further certify that on the same date, the attached document and Notice of
 6   Electronic Filing were automatically sent to the following, who are registered participants
 7   of the CM/ECF System:

 8
     Scott H. Zwillinger, Esq.
 9   GOLDMANth& ZWILLINGER PLLC
     17851 N. 85 Street, Suite 175
10   Scottsdale, AZ 85255
     Attorneys for Plaintiffs
11
     Scot L. Claus, Esq.
12   DICKINSON WRIGHT PLLC
     1850 N. Central Ave., Suite 1400
13   Phoenix, AZ 85004
     Attorneys for Defendant Fresquez
14
     Tom Shorall Jr, Esq.
15   Scott M. Zerlaut
     SHORALL MCGOLDRICK BRINKMANN
16   1232 E. Missouri Ave
     Phoenix, AZ 85014-2912
17   Attorneys for Defendant Eaton
18   David M. Bell, Esq.
     CHRISTIAN, DICHTER & SLUGA, P.C.
19   2198 E. Camelback Road, Suite 320
     Phoenix, AZ 85016
20   Attorneys for Defendant Hill
21   Michael Warzynski, Esq.
     JARDINE BAKER HICKMAN & HOUSTON PLLC
22   3300 N. Central Ave, Ste 2600
     Phoenix, AZ 85012
23   Attorneys for Defendant Garside
24
     s/ L. Gallagher
25   #7400467

26

                                             2
